DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4-8, 13, 16, and 17 are objected to because of the following informalities: 
Claims 4, 7, 13, and 16: the recitations of “each successive image” are suggested to be recited as --each temporally successive image-- to avoid any confusion.
Claim 8: the recitation of “calculate, using the data at least one of, a volume, shape, and location of the drop of fluid” is suggested to be recited as -- calculate, using the pattern data, at least one of [[,]] a volume, shape, and location of the drop of fluid-- to avoid any confusion.
Claim 17: the recitation of “the data” is suggested to be recited as --the pattern data-- to avoid any confusion.
Claims 5 and 6 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 6, 12, and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, the recitation of “first and second successive images of the drop of fluid” is confusing because it is unclear if this is referring a first and a second successive images of the drop of fluid from the plurality of temporally successive images of line 3 or another different first and second consecutive images. As best understood from the disclosure for the purpose of continuous examination, the recitation is interpreted as requiring two consecutive images of the drop of fluid from the plurality of temporally successive images. Therefore, it is suggested that the limitation be amended to recite --a first and a second successive images of the plurality of temporally successive images of the drop of fluid-- to avoid the confusion.
Regarding claims 5 and 14, the recitation of “a second predetermined value” is confusing because it is unclear if the claim requires two predetermined values or just one predetermined value named as a second predetermined value. As best understood from the disclosure for the purpose of continuous examination, the recitation is interpreted as requiring one predetermined value. Therefore, it is suggested that the limitation be amended to recite --a predetermine value-- to avoid the confusion.
Further regarding claim 14, the recitation of “the rate of increase” lack antecedent basis since this is the first recitation of the limitation. However, for the purpose of continuous examination, claim 14 is interpreted as being dependent on claim 13 since this is where the rate of increase is introduced.
Claim 6 is rejected for incorporating the above confusion through its claim dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8-10, 15, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wickham (US Pat. No. 6,159,186).
Claim 1. Wickham discloses a flow meter apparatus comprising: 
a drip chamber (22) configured to connect to an output tube (62) (Fig. 1); 
a light source (24) configured to transmit light through a wall of the drip chamber (col. 2, lines 58-60); 
a pattern (i.e., pattern of drop image) configured such that the pattern, when illuminated by the light, is viewable in relation to a drop of fluid in the drip chamber (col. 3, lines 53-61); 
an optical sensor (28) configured to receive light transmitted through the wall of the drip chamber, wherein the transmitted light provides pattern data related to the pattern in relation to the drop of fluid (Fig. 1; col. 3, lines 53-60); and 
a first microprocessor (38) configured to: 
generate, using the pattern data, one or more images of the drop of fluid (Fig. 3; col. 3, lines 53-66); and 
calculate a volume of the drop of fluid based on the one or more images of the drop of fluid (col. 4, lines 39-44).
Claim 8. Wickham discloses the flow meter apparatus of claim 1, wherein the microprocessor is configured to: calculate, using the data at least one of, a volume, shape, and location of the drop of fluid (col. 4, line 36-44).
Claim 9. Wickham discloses a method for operating a flow meter, comprising: 
suspending a drop of fluid in a drip chamber (col. 3, lines 55-57; via illumination of white light source 24 to effectively “freezing” it in free fall); 
transmitting light, using a light source (24), through a wall of the drip chamber to the drop of fluid in the drip chamber (col. 2, lines 58-60 and col. 3, lines 55-57); 
receiving, using a sensor (28), light transmitted through the drop of fluid, wherein the transmitted light provides pattern data related to a pattern in relation to the drop of fluid, and the pattern is configured such that the pattern is viewable in relation to the drop of fluid  (Fig. 1; col. 3, lines 53-60); and 
calculating, using a first microprocessor (38), a volume of the drop of fluid in the drip chamber (col. 4, lines 39-44).
Claim 10. Wickham discloses the method of claim 9 further comprising: generating, using the pattern data, one or more images of the drop of fluid (Fig. 3; col. 3, lines 53-66); and calculating, using the first microprocessor, a volume of the drop of fluid based on the one or more images  (col. 4, lines 39-44).
Claim 15. Wickham discloses the method of claim 9 further comprising: controlling flow to an output tube in fluid communication with the drip chamber using a pump (14); and operating the pump with the first microprocessor to shut off flow to the output tube when a free flow alarm or the out of bound condition alarm is generated (col. 3, line 62 until col. 4, line 4).
Claim 17. Wickham discloses the method of claim 9 further comprising: calculating, using the data, a boundary in the drip chamber (col. 4, line 38-41); and calculating, using the boundary as a reference plane, a volume, shape, or location of the drop of fluid (col. 4, line 36-44).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickham (US Pat. No. 6,159,186) in view Luerkens “Theory and Application of Morphological Analysis, Fine Particles and Surfacees”, 1991, pgs. 5-7.
Regarding claim 2, Wickham discloses the flow meter apparatus of claim 1, but does not explicitly disclose that the first microprocessor being further configured to fit a parametric function to the boundary of the drop of fluid; and integrate the parametric function to obtain the volume of the drop of fluid. However, it is noted that Luerkens discloses the use of pixel counting as a method of determining size or shape in a particle and computing the integral of an area (pg. 6, Sections B and C). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the apparatus of Wickham with the first microprocessor being configured to fit a parametric function to the boundary of the drop of fluid; and integrate the parametric function to obtain the volume of the drop of fluid as disclosed by Luerkens to analyze the characteristics of the drop of fluid.
Regarding claim 11, Wickham discloses the method of claim 9, but does not explicitly disclose of fitting a parametric function to the boundary of the drop of fluid; and integrating the parametric function to obtain the volume of the drop of fluid. However, it is noted that Luerkens discloses the use of pixel counting as a method of determining size or shape in a particle and computing the integral of an area (pg. 6, Sections B and C). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the method of  Wickham with fitting a parametric function to the boundary of the drop of fluid; and integrating the parametric function to obtain the volume of the drop of fluid as disclosed by Luerkens to analyze the characteristics of the drop of fluid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,226,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of the instant claims are required by the patented claims. It is noted that while the instant claim requires an optical sensor and the patented claim requires an optical system, both the optical sensor and the optical system receive light transmitted through the wall of the drip chamber. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims. 

Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 20 of U.S. Patent No. 10,220,140 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of the instant claims are required by the patented claims. Differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims. 

Allowable Subject Matter
Claims 3-7, 12, 13, and 16 would be allowable if the above double patenting rejections are overcome and if rewritten to overcome the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wickham does not disclose creating a plurality of temporally successive images of the drop of fluid form the pattern data as required by claims 3-7, 12, 13, and 16. Similarly, the other closest prior art of record, see PTO 892, also do not singly or in combination disclose all of the specifics of the respective dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JENNA ZHANG/Primary Examiner, Art Unit 3783